                                                                                                 Entered on Docket
                                                                                                 February 24, 2020
                                                                                                 EDWARD J. EMMONS, CLERK
                                                                                                 U.S. BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA



                                             1                                                 Signed and Filed: February 24, 2020

                                             2
                                             3
                                                                                               ________________________________________
                                             4                                                 DENNIS MONTALI
                                                                                               U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                             8                                  UNITED STATES BANKRUPTCY COURT
                                             9                                  NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT




                                                 In re:                                                  )   Bankruptcy Case
  for the Northern District of California




                                            11
                                                                                                         )   No. 19-30088-DM
                                            12   PG&E CORPORATION,                                       )
                                                                                                         )   Chapter 11
                                            13             - and -                                       )
                                                                                                         )   Jointly Administered
                                            14
                                                 PACIFIC GAS AND ELECTRIC COMPANY,                       )
                                            15                                                           )
                                                                     Debtors.                            )
                                            16                                                           )
                                            17   ☐ Affects PG&E Corporation                              )
                                                 ☐ Affects Pacific Gas and Electric Company              )
                                                 ☒ Affects both Debtors
                                            18                                                           )
                                                                                                         )
                                            19                                                           )
                                                 * All papers shall be filed in the Lead Case, No.
                                            20                                                           )
                                                 19-30088 (DM).
                                                                                                         )
                                            21                                                           )
                                                                                                         )
                                            22                                                           )
                                            23          MEMORANDUM DECISION REGARDING MOTION TO APPLY RULE 7023
                                            24            Lead Plaintiffs (“Movants 1”) in pending district court litigation filed a motion (the
                                            25   “Motion”) (dkt. #5042) to apply Federal Rule of Civil Procedure 23, made applicable here by
                                            26   Federal Rule of Bankruptcy Procedure (“FRBP”) 7023 to their class proofs of claim on
                                            27   December 9, 2019. Debtors and the Official Committee of Tort Claimants (“TCC”) filed
                                            28
                                                 1
                                                     Movants are as defined in the Motion.

                                                                                                   -1-
                                             Case: 19-30088           Doc# 5887      Filed: 02/24/20     Entered: 02/24/20 16:33:13       Page 1 of
                                                                                                  5
                                             1   oppositions and the matter was heard on January 29, 2020. Following that hearing, the court
                                             2   issued a tentative ruling (dkt. #5604) signaling its intent to either grant the Motion or extend the
                                             3   claims bar date to allow individual members of the class to file proofs of claim, and soliciting
                                             4   further briefing from the parties regarding those options. The parties filed supplemental briefs,
                                             5   the matter was again heard on February 20, 2020, and the matter was submitted. For the
                                             6   reasons below, the court will deny the Motion but will also extend the claims bar date for
                                             7   individual members of the class.
                                             8          Background
                                             9          Movants filed a complaint in district court on June 12, 2018, which suit was eventually
                                            10   consolidated and a lead plaintiff appointed (hereinafter the “Securities Litigation”). After
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Debtors filed bankruptcy on January 29, 2019, the Securities Litigation was automatically
                                            12   stayed by virtue of 11 U.S.C. § 362(a), Debtors filed an adversary proceeding to enjoin
                                            13   continued prosecution of the Securities Litigation (AP No. 19-03006). After the lead plaintiff
                                            14   there was dismissed from the adversary proceeding, Debtors were given a timeline to file a new
                                            15   adversary proceeding seeking to enjoin the plaintiffs from prosecution of the proceeding against
                                            16   the remaining non-debtor defendants in the district court action (AP No. 19-3039).
                                            17          Briefly, Movants’ claims against Debtors amount to securities fraud claims, alleging that
                                            18   Debtors (and others) misled investors about their wildfire safety practices. Movants allege that
                                            19   these practices artificially inflated stock prices, which then dropped after information regarding
                                            20   Debtors’ improper safety practices emerged between 2017 and 2018. Movants also bring
                                            21   claims regarding the accuracy of certain offering documents for notes issued between 2016 and
                                            22   2018. Movants represent a class of investors who acquired securities between April 2015 and
                                            23   November 2018 and suffered losses as a result of the alleged misleading statements. Currently,
                                            24   non-Debtor defendants have filed a motion to dismiss the Securities Litigation, which has been
                                            25   submitted for resolution by the district court.
                                            26          Analysis
                                            27          Movants request application of FRBP 7023 to their timely filed class proofs of claim
                                            28   (POC ##72193, 72273). Class proofs of claim are permitted in bankruptcy cases, typically


                                                                                                   -2-
                                             Case: 19-30088        Doc# 5887      Filed: 02/24/20        Entered: 02/24/20 16:33:13     Page 2 of
                                                                                               5
                                             1   using a two-step process, whereby the court first allows the class proof of claim to be filed, and
                                             2   then determines whether certification is appropriate. See In re Musicland Holding Corp., 362
                                             3   B.R. 644, 651 (Bankr. S.D.N.Y. 2007). In considering the first step, courts typically apply the
                                             4   factors laid out in In re Musicland Holding Corp., which are as follows:
                                             5          1) whether the class was certified pre-petition;
                                             6          2) whether members of the putative class received notice of the bar date, and
                                             7          3) whether class certification will adversely affect the administration of the estate.
                                             8          Id. at 654 (citations omitted). In applying the first factor, the class here has not yet been
                                             9   certified, but this fact is not fatal to Movants. Because a motion to dismiss is currently pending
                                            10   in the Securities Litigation, Movants are unable to certify their class at this point. 15 U.S.C.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   § 78u-4(b)(3)(B) (West) (“[i]n any private action arising under this chapter, all discovery and
                                            12   other proceedings shall be stayed during the pendency of any motion to dismiss”).
                                            13   Consequently, this factor does not weigh against them. See In re MF Glob. Inc., 512 B.R. 757,
                                            14   763 (Bankr. S.D.N.Y. 2014); Schuman v. The Connaught Grp., Ltd. (In re The Connaught Grp.,
                                            15   Ltd.), 491 B.R. 88, 98 (Bankr.S.D.N.Y.2013).
                                            16          The second factor weighs heavily in favor of granting the Motion. Previously in this
                                            17   case, the claims bar date was extended to October 21, 2019, and then extended to a later date
                                            18   specifically for wildfire victim claimants. Putative members of the class did not receive actual
                                            19   notice of the general claims bar date (although Debtors argue that they certainly received
                                            20   constructive notice). The parties appear to agree that known creditors are entitled to actual
                                            21   written notice of the claims bar date. See Chemetron Corp. v. Jones, 72 F.3d 341, 346 (3d Cir.
                                            22   1995). However, the parties differ on whether members of the putative class are known
                                            23   creditors. A known creditor is one whose identity is either known or reasonably ascertainable
                                            24   by the debtor, and all creditors’ identities are reasonably ascertainable if they can be identified
                                            25   through reasonably diligent efforts. Id. (citation omitted). Reasonable diligence generally
                                            26   requires a search of a debtor’s books and records. Id. Debtors here were aware of the
                                            27   Securities Litigation, filed in 2018, and of its consolidation with other action. Debtors
                                            28   participated in the litigation and filed an adversary proceeding against the lead plaintiff, in this


                                                                                                  -3-
                                             Case: 19-30088        Doc# 5887      Filed: 02/24/20       Entered: 02/24/20 16:33:13        Page 3 of
                                                                                               5
                                             1   bankruptcy. As such, Debtors knew of the existence of the putative class members and their
                                             2   status as potential creditors. An examination of their books and records would have yielded this
                                             3   information. Consequently, the putative class members here are known creditors entitled to
                                             4   actual written notice. As Debtors failed to provide this notice, this factor weighs in favor of
                                             5   granting the Motion. The briefing indicates that there is a well-established procedure for
                                             6   noticing investors through nominees. Initially, Debtors indicated that they were unable to
                                             7   implement this procedure (dkt. #5370) but have since reversed their position and stated that
                                             8   they are able to implement this procedure (dkt. #5789).
                                             9          The third factor is of particular importance to this bankruptcy—it is unclear at this point
                                            10   whether class certification will adversely affect administration of the estate, and the court is
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   inclined to weigh this factor in favor of Debtors. This bankruptcy faces the anomalous
                                            12   circumstance of a legislative deadline for plan confirmation, and numerous other considerations
                                            13   that render the timeline for confirmation to be shorter than most other cases. Disclosure and
                                            14   confirmation deadlines have been set and significant resources are being expended to ensure
                                            15   that confirmation will occur by the end of June 2020. However, unlike in Musicland, the
                                            16   parties here did not sit on their rights until it was too late. See Musicland, 362 B.R. at 649.
                                            17   Instead, Movants here are prejudiced by an extrinsic deadline for confirmation that is unrelated
                                            18   to their claims. The court is also aware of the possibility that it may grant this motion and then
                                            19   be forced to deny the subsequent class certification motion—which would give all parties even
                                            20   less time to cure the due process issues laid out above, and potentially derail a precarious
                                            21   confirmation process. At this juncture, it appears granting the Motion may result in more chaos
                                            22   than certainty. It is ultimately a close call, but the alternative route described below appears
                                            23   poised to generate less (but likely some) chaos.
                                            24          Because Debtors did not make a reasonable effort to give actual notice to class members
                                            25   of the claims bar date, the court will extend the bar date for this group of creditors. This
                                            26   alternative has been recognized by other courts. See Connaught, 491 B.R. at 97 (“[i]f a class
                                            27   action was filed prior to the running of the statute of limitations and class certification is denied,
                                            28   the tolling of the statute of limitations will give the class members additional time to assert their


                                                                                                  -4-
                                             Case: 19-30088        Doc# 5887      Filed: 02/24/20       Entered: 02/24/20 16:33:13        Page 4 of
                                                                                               5
                                             1   individual rights. . . . The same tolling rule applies in bankruptcy. If the representative files a
                                             2   timely adversary proceeding or class proof of claim, and the Court denies a motion to certify the
                                             3   class, it should set a reasonable bar date to allow the members of the putative class to file
                                             4   individual claims.”). Movants here filed a timely proof of claim, thus, the court is prepared to
                                             5   follow the reasoning in Connaught and set a reasonable bar date to allow class members to file
                                             6   individual proofs of claim.
                                             7           Conclusion
                                             8           The court will separately issue a proposed order on the Motion and a proposed, revised,
                                             9   notice of extended bar date.
                                            10                                  *** END OF MEMORANDUM ***
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                                                                  -5-
                                             Case: 19-30088        Doc# 5887       Filed: 02/24/20      Entered: 02/24/20 16:33:13        Page 5 of
                                                                                                5
